ON SUGGESTION OF ERROR.
On consideration of the suggestion of error, we think that it should be partially sustained, and it will be sustained to the extent that the cause will be remanded for the chancellor to establish by proper proceedings the true boundaries of the alleway as it had existed when laid out.
We think that in some respects the decree does not conform to the original alley laid out and used for the statutory period of time. The principles announced in the original opinion are adhered to.
Sustained in part, and cause remanded. *Page 24